         Case 1:19-cv-00112-RAL Document 48 Filed 06/14/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

RALPH CARTER,                                )
                                             )
       Plaintiff                             )       Case No. 1:19-cv-00112-RAL
                                             )
vs.                                          )
                                             )       RICHARD A. LANZILLO
CO SLATER, et al.                            )       UNITED STATES MAGISTRATE JUDGE
                                             )
       Defendants                            )       ECF No. 47

                                             ORDER

       Plaintiff Ralph Carter filed a “Motion Requesting Leave to Verify Plaintiff’s Own

Declaration Submitted in Opposition of Summary Judgment” on June 7, 2021. ECF No. 47. The

Defendants have a currently pending motion for summary judgment. ECF No. 35. Plaintiff filed

a brief in opposition and supporting documents. ECF Nos. 42–45. Plaintiff included his own

“Declaration” as Exhibit A in opposition to the motion.    ECF No. 45-1. Defendants filed a

reply brief which contended, among other things, that this was “an unsworn declaration without

any actual evidence to support it.” ECF No. 46, p. 2. In the instant motion, Plaintiff seeks to

“verify” his declaration to make it an unsworn declaration pursuant to 28 U.S.C. § 1746. He has

attached to his motion a separate page which includes a proposed, new verification for his

declaration. ECF No. 47, p. 4.

       Because discovery already closed, the Court construes Plaintiff’s motion as a motion to

supplement the record. The motion is GRANTED. The Court is satisfied that Plaintiff’s new

verification meets the statutory requirements of 28 U.S.C. § 1746 for the use of unsworn

declarations in federal court. See United States ex rel. Doe v. Heart Solution, PC, 923 F.3d 308,

315 (3d Cir. 2019). All parties shall treat page 4 of Plaintiff’s motion at ECF No. 47 as attached

to the Declaration of Ralph Carter at ECF No. 45-1 for purposes of making it an unsworn

                                                 1
         Case 1:19-cv-00112-RAL Document 48 Filed 06/14/21 Page 2 of 2




declaration. The Court will consider the Declaration as an affidavit in opposition to Defendants’

motion for summary judgment, but only to the extent the statements therein are based upon

Plaintiff’s personal knowledge or otherwise supported by a proper foundation.

       So Ordered.



                                                           _____________________________
Dated: June 15, 2021                                       RICHARD A. LANZILLO
                                                           United States Magistrate Judge




                                               2
